July 29, 1903. The opinion of the Court was delivered by
This case is controlled by the case of Samuel C. Fulmer v. Southern Ry. Co., in which the opinion has just been filed.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and the case remanded to that Court for a new trial.
MR. CHIEF JUSTICE POPE and CIRCUIT JUDGES JAMES ALDRICH, ERNEST GARY, J.C. KLUGH, CHAS. G. DANTZLER and R.O. PURDY, concur.
MESSRS. JUSTICE JONES and WOODS, and CIRCUIT JUDGES D.A. TOWNSEND and GEO. W. GAGE, dissent, andconcur in dissenting opinion of MR. JUSTICE JONES.